           Case 1:18-vv-01105-UNJ Document 48 Filed 03/30/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1105V
                                         UNPUBLISHED


    JAMES MAHONEY, ESQ.,                                      Chief Special Master Corcoran

                         Petitioner,                          Filed: February 27, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Uncontested;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


Steven Douglas Hillyard, Law Office of Steven D. Hillyard, APC, Newport Beach, CA,
for petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On July 30, 2018, filed a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”).
Petitioner alleges that he suffered Guillain-Barré Syndrome (GBS) after receiving the
influenza vaccination on September 12, 2017. Petition at 1, ¶ 2. Petitioner further
alleges that he received the vaccination in the United States and neither he nor any
other party has filed a civil action or received compensation for his GBS, alleged as
vaccine caused. Id. at ¶¶ 2, 15-16. The case was assigned to the Special Processing
Unit of the Office of Special Masters.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-01105-UNJ Document 48 Filed 03/30/20 Page 2 of 2



        On February 27, 2020, Respondent filed his Rule 4(c) report in which he states
that he does not contest that Petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report at 1. Specifically, Respondent concedes “that petitioner
has satisfied the criteria set forth in the recently revised Vaccine Injury Table (Table)
and the Qualifications and Aids to Interpretation (QAI), which afford petitioner a
presumption of causation if the onset of GBS occurs between three and forty-two days
after a seasonal flu vaccination and there is no apparent alternative cause.” Id. at 8.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
